Citation Nr: 0712978	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1971.  

These matters come before the Board of Veterans' Appeals from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  As to entitlement to a TDIU, this issue is deferred 
pending completion of the development outlined below.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  VA will notify 
you if further action is required on your part.


REMAND

A January 2004 Vet Center Intake report shows that the 
veteran reported currently receiving treatment for 
"medical/psychiatric problems."  Review of the claims file 
shows that while several VA examination reports are on file, 
the record is devoid of any treatment records.  Hence, there 
appear to be pertinent medical records that have yet to be 
associated with the claims file.  Additional development is 
therefore required.  38 U.S.C.A. § 5103 (West 2002).

The Board also observes that the veteran's claims folder was 
not available to the orthopedic examiner at the most recent 
February 2004 examination.  Governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, on remand, review of the claims folder by 
the respective examiners is in order.


The veteran's representative, as part of an April 2007 
Appellant's Brief, pointed out that the veteran was last 
examined in February  and March 2004 for his spine and 
psychiatric disorders respectively.  He essentially 
argued that the veteran's service-connected disorders had 
worsened since these examinations, and, as such, the veteran 
should be afforded new examinations.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
veteran should be scheduled for new examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 
497 (2006).  The notice should, among 
other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the appellant.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination by a 
physician to determine the nature and 
extent of the appellant's lumbosacral 
strain, to include its impact on his 
employability.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner and as indicated in the 
latest AMIE worksheet for rating lumbar 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  Again, the examiner must comment 
on the effect the veteran's low back 
disorder has on employability.  The 
rationale for any opinion expressed must 
be provided.  

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of the appellant's PTSD and 
its impact on his employability.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.  With 
respect to each identified psychiatric 
symptom the examiner must indicate 
whether such symptom is due to PTSD. 
The examiner must attempt to distinguish 
the manifestations of PTSD from any other 
disorder, to include alcohol abuse.  If 
such a distinction cannot be made without 
engaging in speculation the examiner 
should so state.  The examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from PTSD, to include whether 
PTSD alone renders the veteran 
unemployable.  A global assessment of 
functioning score with an explanation of 
the significance of the score assigned 
must be provided.  The rationale for all 
opinions expressed should be provided. 
 The claims file must be made available 
to the examiner for review.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues. If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

